 Case: 4:19-cv-00895-HEA Doc. #: 12 Filed: 05/11/20 Page: 1 of 3 PageID #: 228



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

DREW J. STEVENS,                                  )
                                                  )
               Plaintiff,                         )
                                                  )
       v.                                         )           No. 4:19-cv-00895-HEA
                                                  )
ORCA COMMUNICATIONS, et al.,                      )
                                                  )
               Defendants.                        )

                            OPINION, MEMORANDUM AND ORDER

       This matter is before the Court on its own motion. On March 31, 2020, the Court granted

plaintiff Drew J. Stevens’s motion to reopen this case. (Docket No. 11). At that time, the Court

also directed plaintiff to file a show cause response as to why venue was proper in the Eastern

District of Missouri. Plaintiff has not filed a response or sought additional time. Therefore, for the

reasons discussed below, this action will be dismissed without prejudice.

                                            Background

       On April 5, 2019, plaintiff filed this pro se action pursuant to Title VII of the Civil Rights

Act of 1964 (Title VII) and the Age Discrimination in Employment Act of 1967 (ADEA). (Docket

No. 1). He alleged that during his tenure at Orca Communications, he “suffered from a hostile

environment and age and gender abuse.”

       On September 3, 2019, the Court ordered plaintiff to show cause why venue was proper in

the Eastern District of Missouri. (Docket No. 4). In so doing, the Court noted that Orca

Communications was an Arizona limited liability company, with a physical location in Tempe,

Arizona. Furthermore, there was no indication that any of the alleged discriminatory activity of

which plaintiff complained took place here. Plaintiff was ordered to show cause in writing within
 Case: 4:19-cv-00895-HEA Doc. #: 12 Filed: 05/11/20 Page: 2 of 3 PageID #: 229



thirty days as to why venue was proper in this district. He was advised that failure to comply would

result in the dismissal of his case without prejudice and without further notice. The thirty-day

period expired without plaintiff submitting a response. On October 4, 2019, the Court dismissed

this action without prejudice. (Docket No. 5).

       On October 16, 2019, plaintiff filed a motion to reopen the case. (Docket No. 7). In support

of the motion, plaintiff stated that he changed addresses. Despite his efforts to have his mail

forwarded, plaintiff claimed he had not received the Court’s show cause order.

       On March 31, 2020, the Court vacated its earlier dismissal order and reopened the action.

(Docket No. 11). The Court also directed plaintiff to show cause in writing as to why venue was

proper in the Eastern District of Missouri. He was given twenty-one days in which to comply. The

Court advised plaintiff that failure to comply would result in the dismissal of this action without

prejudice and without further notice.

                                             Discussion

       As noted above, on March 31, 2020, plaintiff was given twenty-one days to file a written

show cause response as to why venue for this action is proper in this district. Plaintiff’s response

was due by April 21, 2020. More than twenty-one days have elapsed, and plaintiff has not

submitted a response or asked for additional time. Indeed, nothing has been filed since the Court’s

March 31, 2020 order. When the Court issued its March 31, 2020 order, plaintiff was advised that

his failure to comply would result in the dismissal of his case without prejudice and without further

notice. As he has not complied, this action will be dismissed. See Fed. R. Civ. P. 41(b); and Brown

v. Frey, 806 F.2d 801, 803 (8th Cir. 1986) (stating that district court may dismiss a pro se litigant’s

action for failure to comply with a court order on its own initiative).

       Accordingly,



                                                  2
 Case: 4:19-cv-00895-HEA Doc. #: 12 Filed: 05/11/20 Page: 3 of 3 PageID #: 230



       IT IS HEREBY ORDERED that this action is DISMISSED without prejudice. See Fed.

R. Civ. P. 41(b). A separate order of dismissal will be entered herewith.

       IT IS HEREBY CERTIFIED that an appeal would not be taken in good faith.

       Dated this 11th day of May, 2020.



                                                    HENRY EDWARD AUTREY
                                                 UNITED STATES DISTRICT JUDGE




                                                 3
